               Case 5:20-cv-01005-J Document 5 Filed 10/06/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF OKLAHOMA

LATOSHA R. DAVIS, an individual,


                   Plaintiff,

v.                                                       Case No. CIV-20-1005-J

PRAGUE COMMUNITY HOSPITAL and
DR. VISHAL AGGARWAL, d/b/a
SANRAJ SOLUTIONS and
TRANSCENDENTAL UNION WITH
LOVE AND SPIRITUAL
ADVANCEMENT,

                    Defendants.


                                  ENTRY OF APPEARANCE

         To the Clerk of the Court and all parties of record:

         I hereby enter my appearance as counsel of record for Defendants, Transcendental

Union with Love and Spiritual Advancement d/b/a Prague Community Hospital, Sanraj,

LLC d/b/a Sanraj Staffing Solutions, and Dr. Vishal Aggarwal (collectively “Defendants”).

         I certify that I am admitted to practice in this Court. I also certify that I am registered

in this Court’s Electronic Case Filing System.




2217037.1:000000.00000
               Case 5:20-cv-01005-J Document 5 Filed 10/06/20 Page 2 of 3




                                                 Respectfully submitted,


                                                 HALL, ESTILL, HARDWICK,
                                                 GABLE, GOLDEN & NELSON, P.C.


                                       By:       s/ Lindsay N. Kistler
                                                 Elaine R. Turner, OBA #13082
                                                 Lindsay N. Kistler, OBA #32814
                                                 100 North Broadway, Suite 2900
                                                 Oklahoma City, OK 73102-8865
                                                 Telephone: (405) 553-2828
                                                 Facsimile: (405) 553-2855
                                                 Email: eturner@hallestill.com
                                                 Email: lkistler@hallestill.com

                                                 ATTORNEYS FOR DEFENDANTS,
                                                 TRANSCENDENTAL UNION WITH
                                                 LOVE AND SPIRITUAL
                                                 ADVANCEMENT D/B/A PRAGUE
                                                 COMMUNITY HOSPITAL, SANRAJ,
                                                 LLC D/B/A SANRAJ STAFFING
                                                 SOLUTIONS, AND DR. VISHAL
                                                 AGGARWAL




                                             2
2217037.1:000000.00000
               Case 5:20-cv-01005-J Document 5 Filed 10/06/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

         I hereby certify that on this 6th day of October, 2020, I electronically transmitted

the attached document to the Clerk of Court using the ECF System for filing and transmittal

of Notice of Electronic Filing to the Following Pro Se, Plaintiff via US Mail:

         LaTosha R. Davis, Plaintiff, Pro Se
         4110 North Market Avenue
         Shawnee, Oklahoma 74804




                                                         s/ Lindsay N. Kistler




                                               3
2217037.1:000000.00000
